         Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MONIQUE DAVIS,                            )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                     Case No. 19-cv-660 (APM)
                                          )
WASHINGTON METROPOLITAN                   )
AREA TRANSIT AUTHORITY                    )
                                          )
      Defendant.                          )
_________________________________________ )

                                [DRAFT] JURY INSTRUCTIONS

       Ladies and gentlemen, the time has now come when all of the evidence is in. It is now up

to me to instruct you on the law. Before we talk about the specific claim alleged here and some of

the specific issues in this case, I want to take a few moments to talk about some general rules of

law. Some of these will repeat what I told you in my preliminary instructions.

                                        Function of the Court

       My function has been to conduct this trial in an orderly, fair, and efficient manner; to rule

on questions of law; and to instruct you on the law that applies in this case.

       It is your duty to accept the law as I instruct you. You should consider all the instructions

as a whole. You may not ignore or refuse to follow any of them.

                                        Function of the Jury

       Your function, as the jury, is to determine what the facts are in this case. You are the sole

judges of the facts. While it has been my responsibility to decide what is admitted as evidence

during the trial, you alone decide what weight, if any, to give to that evidence. You alone decide

the credibility or believability of the witnesses.
         Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 2 of 18




       You should determine the facts without prejudice, fear, sympathy, or favoritism. You

should not be improperly influenced by anyone’s race, ethnic origin, or gender. Decide the case

solely from a fair consideration of the evidence.

       You may not take anything I may have said or done as indicating how I think you should

decide this case. If you believe that I have expressed or indicated any such opinion, you should

ignore it. The verdict in this case is your sole and exclusive responsibility.

                                      Rulings on Objections

       There may have been times during the trial when a lawyer made an objection to a question

asked by another lawyer or to an answer given by a witness. It is the duty of a lawyer to make

objections if the lawyer believes something improper is being done. When I sustained an objection

to a question, the witness was not allowed to answer it. Similarly, when I overruled an objection

to a question, it simply means that the law only permits the witness to answer the question. It is

still up to you to decide how much weight, if any, the answer deserves.

       While it may have been natural for you to become impatient with the delay caused by

objections or other portions of the proceedings, you must not let your feelings in any way affect

your deliberations. Those interruptions concerned legal matters, while your job is to decide the

facts. You should not be influenced by any lawyer’s objections, no matter how I ruled upon them.

                                       Equality of Litigants

       Our system of justice requires that you decide the facts of this case in an impartial manner.

You must not be influenced by bias, sympathy, prejudice, or public opinion. It is a violation of

your sworn duty to base your verdict upon anything other than the evidence in the case.

       In reaching a just verdict, you must consider and decide this case as an action between

persons of equal standing in the community and of equal worth. A government agency has the


                                                    2
         Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 3 of 18




same right to a fair trial as a private individual. All persons, including government agencies, stand

equal before the law and are to be treated as equals in this court. In other words, the fact that a

party is a government agency must not affect your decision.

                                       Evidence in the Case

       You may consider only the evidence admitted in the case. The evidence consists of the

sworn testimony of witnesses, exhibits admitted into evidence, and facts stipulated to by the

parties. You may consider any facts to which the parties have stipulated or agreed to be

undisputed.

       Statements and arguments of the lawyers are not evidence. They are intended only to help

you to understand the evidence. Similarly, questions that the lawyers ask are not evidence.

       If anyone describes the evidence you have heard differently from the way you remember

it, it is your memory that should control during your deliberations.

       You must rely on your own recollection of the testimony and on any notes you may have

taken during the trial. Although the court reporter has been transcribing the trial, a transcript will

not be available for you to review during your deliberations.

                              Direct and Circumstantial Evidence

       There are two types of evidence from which you may determine what the facts are in this

case—direct evidence and circumstantial evidence. When a witness, such as an eyewitness, asserts

actual knowledge of a fact, that witness’s testimony is direct evidence. On the other hand, evidence

of facts from which reasonable conclusions may be drawn is circumstantial evidence.

       Let me give you an example. Assume a person looked out a window and saw that snow

was falling. If he later testified in court about what he had seen, his testimony would be direct

evidence that snow was falling at the time he saw it happen. Assume, however, that he looked out


                                                  3
         Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 4 of 18




a window and saw no snow on the ground, and then went to sleep and saw snow on the ground

after he woke up. His testimony about what he had seen would be circumstantial evidence that it

had snowed while he was asleep.

       The law says that both direct and circumstantial evidence are acceptable as a means of

proving a fact. The law does not favor one form of evidence over another. It is for you to decide

how much weight to give to any particular evidence, whether it is direct or circumstantial. You

are permitted to give equal weight to both. In reaching a verdict in this case, you should consider

all of the evidence presented, both direct and circumstantial.

                                         Burden of Proof

       The party who makes a claim has the burden of proving it. This burden of proof means

that Ms. Davis must prove every element of her claim by a preponderance of the evidence.

       To establish an element by a preponderance of the evidence, the party must show evidence

that produces in your mind the belief that the thing in question is more likely true than not true.

The party need not prove any element beyond a reasonable doubt, the standard of proof in criminal

cases, or to an absolute or mathematical certainty.

       If you believe that the evidence is evenly balanced on an issue Ms. Davis had to prove,

then your finding on that issue must be for WMATA.

       In arriving at your verdict, you should consider only the evidence in this case. That said,

in determining whether a party has carried its burden of proof, you are permitted to draw, from the

facts that you find have been proven, such reasonable inferences as you feel are justified in the

light of your experience and common sense. You should not rely on speculation or guesswork.

       You should consider all the evidence bearing on each claim, regardless of who produced

it. A party is entitled to benefit from all evidence that favors that party, whether that party or the


                                                  4
         Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 5 of 18




adversary produced it. You should not give more or less weight to evidence just because it

happened to be produced by one side or the other.

                              Inadmissible and Stricken Evidence

       The lawyers in this case sometimes objected when the other side asked a question, made

an argument, or offered evidence that the objecting lawyer believed was not proper. Objections

are not evidence. You must not hold such objections against the lawyer who made them or the

party he or she represents. It is the lawyers’ responsibility to object to evidence that he or she

believes is not admissible.

       If, during the course of the trial, I sustained an objection to a lawyer’s question, then you

should ignore the question and you must not guess about what the answer would have been. If,

after a witness answered a question, I ruled that the answer should be stricken, then you should

ignore both the question and the answer, and they should play no part in your deliberations.

       Similarly, if I sustained an objection to an exhibit, then you should ignore the exhibit and

it should play no part in your deliberations.

                                     Credibility of Witnesses

       In deciding what the facts are, you must weigh the testimony of all the witnesses who have

appeared before you. You are the sole judges of the credibility of the witnesses. In other words,

you alone determine whether to believe any witness and to what extent any witness should be

believed. Judging a witness’s credibility means evaluating whether the witness has testified

truthfully and also whether the witness accurately observed, recalled, and described the matters

about which the witness testified.

       You may consider anything that in your judgment affects the credibility of any witness.

For example, you may consider the witness’s age, demeanor, capacity to observe and recollect


                                                 5
         Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 6 of 18




facts, and any other facts and circumstances bearing on credibility. You may consider whether the

witness has any motive for not telling the truth, any interest in the outcome of this case, or any

friendship or animosity toward other persons involved in this case. You may consider the

plausibility or implausibility of the testimony of a witness. You may also consider whether the

witness’s testimony has been contradicted or supported by other evidence.

                                          Expert Opinion

        Some witnesses testified as experts. A person can be an expert based on his/her training,

skill, experience, or education.

        You should evaluate expert testimony like any other evidence. You may give expert

testimony as much or little weight as you think it deserves, taking into account the witness’ training

and experience, his or her credibility, the reasons given for the opinion, and all the other evidence

in the case.

                                     Depositions as Evidence

        A deposition is the testimony of a person taken before trial. The witness is placed under

oath and swears to tell the truth, and lawyers for each party may ask questions. A court reporter

is present and records the questions and answers. During the trial, you heard deposition testimony

that was presented by videotape. You should give deposition testimony the same fair and impartial

consideration you give any other testimony. You should not give more weight or less weight to

deposition testimony just because the witness did not testify in court.




                                                  6
             Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 7 of 18




        Ladies and gentlemen, I would now like to talk with you about the specific claims at issue in

this case.

                                  Elements of a Negligence Claim

        Ms. Davis alleges that WMATA was negligent and is liable for her harm. A negligence

claim has three elements:

               1. WMATA did not use ordinary care;

               2. WMATA’s failure to use ordinary care caused Ms. Davis’s harm; and

               3. Ms. Davis is entitled to damages as compensation for that harm.

        Ms. Davis must prove each element by a preponderance of the evidence--that each element

is more likely so than not so.

        If Ms. Davis proves each element, your verdict must be for Ms. Davis. If Ms. Davis does

not prove each element, your verdict must be for WMATA.

                                        Negligence Defined

        A person is negligent if he or she does something that a person using ordinary care would

not do, or fails to do something that a person using ordinary care would do. A person uses ordinary

care when he or she uses the same level of skill, caution, and attention that a reasonable person

would use in similar circumstances.

                                 Assessment of the Circumstances

        A reasonable person changes his or her conduct according to the circumstances. If the risk

or danger is greater, a reasonable person acts more carefully.

        A person must use ordinary care to avoid an accident. The law does not try to regulate in

detail what a person should do or observe for his or her own safety. The law does require, however,




                                                 7
         Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 8 of 18




that a person pay reasonable attention. One who looks and does not see what is plainly there to be

seen is as negligent as one who never looked at all.

        A person may not ignore a known risk or obvious danger. A person should change his or

her conduct according to a known or obvious risk or danger even if the risk or danger is created

by another's physical condition or misconduct.

                           Right to Assume Proper Conduct by Others

        A person ordinarily has the right to assume that other people will exercise ordinary care

[and obey the law]. A person also ordinarily has the right to assume that other people have normal

abilities, intelligence, sight, and hearing.

        A person does not have the right to assume that another person will exercise ordinary care

if the person observes, or should reasonably have observed, that the other person either lacks one

or more of the normal senses [or abilities], or is not going to act reasonably [or obey the law].

                       Violation of Regulation/Statute – Negligence Per Se

        At the time the incident under consideration occurred, the following [statute/regulation]

was in effect in the District of Columbia: [insert statute/regulation text].

        A person is considered negligent if he or she violates a statute or regulation (including

[statute/regulation]) that has been enacted to protect persons in the plaintiff’s position or to prevent

the type of accident that occurred. If you find that WMATA violated this [statute/regulation], then

you must find that WMATA was negligent.

                                               Cause Defined

        Ms. Davis must prove that it is more likely than not that WMATA’s act or failure to act

caused the harm.




                                                    8
           Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 9 of 18




        An act, or a failure to act, causes harm if it played a substantial part in bringing about the

harm. In addition, the harm must be either a direct result or a reasonably probable consequence of

the act or failure to act.

        If you find that WMATA violated a [statute/regulation] and for that reason it was negligent,

you must still decide whether that negligence caused Ms. Davis’ harm.

                                    Vicarious Liability – Basis

        An employer is responsible for the wrongful acts [or failures to act] of an employee if they

were committed in furtherance of the business of the employer.

        An employee does an act "in furtherance of the business of the employer" if the employee's

act is at least partly motivated by a desire to further the employer's [interests] [or] [business] [or

the act resulted from a job related controversy].

        If the employee is acting "in furtherance of the business of the employer," then the

employer is still responsible for the employee's wrongful acts. The employer is responsible for the

wrongful acts even if the employee is disobeying the employer's orders, and even if the act is itself

a crime.

        On the other hand, the law does not consider an employee's act or failure to act to be "in

furtherance of the business of the employer" if the employee does the act solely for the employee's

own purposes.

                             Agency or Scope of Employment Conceded

        In this case, WMATA admits that the employee's acts or failures to act were committed in

furtherance of the business of her employer. Therefore, the employer is responsible for its

employee's negligent acts or failures to act.




                                                    9
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 10 of 18




       The employer is not liable for the employee's negligence, however, if the employer proves

that [(state the factual and legal basis for an affirmative defense that defeats the employer's

liability)]. The employer has the burden of proving this defense [by a preponderance of the

evidence].

                                      Driver’s Duty Defined

       A driver on a public roadway must use ordinary care at all times to avoid colliding with

other persons and to avoid placing herself and others in danger. While a driver may assume that

others will use ordinary care and obey the law, the driver may not, for that reason, fail to exercise

ordinary care.

                                Duty to Maintain Proper Lookout

       When a person is using, or is about to use, a roadway either as a driver or a pedestrian, she

has a duty to keep a proper lookout. That means she must reasonably observe traffic and other

conditions which confront her to protect herself and others while using the roadway.

       A person must always use ordinary care to avoid an accident. The law does not try to

regulate in detail what particular observations a person should make or what a person specifically

should do for her own safety.

       The law does require, however, that a person look effectively. One who looks and does not

see what is plainly there to be seen is as negligent as one who never looked at all.

                                   Right of Way Not Absolute

       The fact that one driver may have the right of way is not an absolute concept. When

evaluating a claim of negligence, you must consider not only who had the technical right of way,

but the relative distance of the vehicles from the intersection, their respective speeds and other

traffic conditions. The driver having the right of way has the right to assume that another driver


                                                 10
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 11 of 18




will comply with the law and yield to him. However, the fact that a driver has the technical right

of way does not excuse him from having to use ordinary care to avoid injury of others.

                               Common Carrier – Degree of Care

       WMATA offers public transportation of passengers, and therefore we call the WMATA a

"common carrier." As a common carrier, WMATA must use ordinary care in carrying its

passengers. To use ordinary care means to act as a reasonable person would under the

circumstances.

       For example, a bus driver must exercise all the care and caution which a bus driver of

reasonable skill, foresight, and prudence could be fairly expected to exercise under the

circumstances. What is reasonable under the circumstances depends upon the dangerousness of

the situation or activity involved. The greater the danger, the greater care the driver must exercise.

       However, the law does not require a common carrier like WMATA to guarantee the safety

of its passengers. To hold WMATA liable for Ms. Davis’ injuries, you must first find that

WMATA was negligent.

                           Common Carrier – Passenger Relationship

       The relationship between a passenger and common carrier begins when the passenger puts

herself in the custody or control of the carrier, such as by entering the carrier's bus. A person's

intent to become a passenger is not enough to make that person legally a passenger.

       The relationship of the common carrier and passenger continues until the passenger leaves

the carrier and has had a reasonable opportunity to get beyond any danger from the carrier's

operation. After a person has left the carrier and has had a reasonable opportunity to get beyond

any danger from the carrier's operation, that person is no longer considered a passenger of the

carrier, and the carrier is no longer responsible for her safety.


                                                  11
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 12 of 18




                                  Damages – Jury to Award

        If you find for Ms. Davis, then you must decide what amount of money will fairly and

reasonably compensate her for the harm that you find was caused by WMATA.

        [When you hear the term damages in these instructions, that term refers to the amount of

money you may decide to award Ms. Davis as I have described.]

        [When I refer to damages, I do not mean to suggest that you should decide for or against

any party on any issue].

                                  Extent of Damages – Cause

        Ms. Davis is entitled to compensation for any harm that WMATA’s negligent or wrongful

conduct caused. Conduct causes harm if it plays a substantial part in bringing about the harm. In

addition, the harm must be either a direct result or a reasonably probable consequence of the

conduct. WMATA is liable to pay damages only for the harm that WMATA’s conduct caused. If

you find that its conduct caused only part of Ms. Davis’ harm, then you should award compensation

only for that part.

                                     Damages – Elements

      If you find that WMATA’s negligence caused Ms. Davis to suffer injury, then you must

consider whether she is entitled to any damages. You may award damages for any of the following

harms that you find WMATA’s negligence or wrongful conduct caused:

      1. the extent and duration of any physical injuries sustained by Ms. Davis;

      2. the effects that any physical injuries have on the overall physical and emotional
         well-being of Ms. Davis;

      3. any physical pain and emotional distress that Ms. Davis has suffered in the past or
         may suffer in the future;



                                               12
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 13 of 18




      4. any disfigurement or deformity suffered by Ms. Davis, as well as any humiliation
         or embarrassment associated with the disfigurement or deformity;

      5. any inconvenience Ms. Davis has experienced in the past or may experience in the
         future;

      6. any medical expenses incurred by Ms. Davis in the past or may incur in the future;

      7. any loss of earnings that Ms. Davis has incurred in the past or may incur in the
         future; and

      8. any damage or loss to Ms. Davis’ personal property.

      [You should not adjust the amount of damages you award, if any, based on whether or not

those damages are subject to taxation.]

                         Permanent Injury Absent Medical Testimony

       Ms. Davis has offered evidence that WMATA’s negligence caused her to suffer injury, and

that the effects of that injury still exist today, more than five years after the incident. Although no

physician or other expert testified about how long the effects of the injury might last, you are

permitted but not required to conclude from the facts and circumstances of the case and from the

nature and duration of the injury, that Ms. Davis has suffered a permanent injury and award any

damages accordingly.

                             Medical Treatment – Past and Present

       If you determine that Ms. Davis is entitled to damages for medical expenses incurred, then

you should determine the reasonable value of all medical services provided to Ms. Davis as a result

of the conduct at issue. These medical services can include, but are not limited to, examinations,

tests, and care by physicians and surgeons, services of nurses and attendants, hospital

accommodations and care, ambulance services, medications, and any other services which were

actually given and reasonably required for Ms. Davis’ treatment.



                                                  13
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 14 of 18




                                Lost Earning – Past and Present

       To determine the reasonable value of the time lost by Ms. Davis from her work caused by

WMATA’s negligence, you should consider any evidence of Ms. Davis’ actual earnings and the

work that she normally performed before the injury. You should then determine the amount that

Ms. Davis was reasonably certain to have earned during the time lost from work because of

WMATA’s negligence.

                             Aggravation of Preexisting Condition

       Ms. Davis claims that WMATA’s conduct aggravated her [prior injury or other health

condition]. To "aggravate" a prior condition is to make it worse by increasing it or intensifying it.

       If WMATA’s negligence aggravated Ms. Davis’ [prior injury or other health condition],

then she is entitled to damages for the aggravation. However, in such circumstances, Ms. Davis is

not entitled to damages for the prior condition to the extent that WMATA’s conduct did not

aggravate it.

                                      Special Susceptibility

       WMATA is responsible for Ms. Davis’ injury even if a prior injury, disability, or other

condition made her more likely than a normal person to suffer injury because of WMATA’s

negligence. WMATA may not avoid responsibility for its negligent actions by showing that the

injury would have been less serious if it had happened to someone else.

                                Recovery for Emotional Distress

       Ms. Davis is seeking damages for emotional distress. If you find WMATA’s negligence

caused her emotional distress, then you may award damages for the emotional distress. Ms. Davis

has the burden to prove the amount of damages that fairly compensates her. There is no exact

standard or mathematical formula for deciding the compensation to be awarded for this type of


                                                 14
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 15 of 18




harm. Nor is the testimony of any witness required about the amount of compensation. To decide

the amount that would fairly and reasonably compensate Ms. Davis for emotional distress, you

should consider the facts of this case in the light of your own experience and common sense.

       [Elements to consider when deciding a damages award include: any mental pain and

suffering, fear, inconvenience, nervousness, indignity, insult, humiliation, or embarrassment that

Ms. Davis proves she suffered directly because of WMATA’s negligence.]

       [If you find that [Defendant] has violated [the D.C. Human Rights Act] [or] [Title VII] [or]

[federal anti-discrimination laws], then you may award [Plaintiff] compensatory damages for

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

[non-monetary] harm including loss of reputation.]




                                               15
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 16 of 18




       Before I excuse you to deliberate, I want to discuss a few final matters with you:

                            Instructions to be Considered as a Whole

       During your deliberations, you must consider the instructions as a whole. All of the

instructions are important. You must not ignore or treat any single instruction or part of an

instruction differently than the other instructions.

                                      Selection of Foreperson

       When you return to the jury room, you should first select a foreperson to preside over your

deliberations and to be your spokesperson here in court. There are no specific rules regarding how

you should select a foreperson. That is up to you. However, as you go about the task, be mindful

of your mission—to reach a fair and just verdict based on the evidence. Consider selecting a

foreperson who will be able to facilitate your discussions, who can help you organize the evidence,

who will encourage civility and mutual respect among all of you, who will invite each juror to

speak up regarding his or her views about the evidence, and who will promote full and fair

consideration of that evidence.

                                Unanimity and Duty to Deliberate

       The verdict must represent the considered judgment of each juror. In order to return a

verdict, your verdict must be unanimous—that is, each juror must agree on the verdict.

       Each of you has a duty to consult with one another in an attempt to reach a unanimous

verdict. You must decide the case for yourself but you should do so only after thoroughly

discussing it with your fellow jurors. You should not hesitate to change an opinion when

convinced that it is wrong. You should not be influenced to vote in any way on any question just

because another juror favors a particular decision or holds an opinion different from your own.

You should reach an agreement only if you can do so in good conscience. In other words, you


                                                  16
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 17 of 18




should not surrender your honest beliefs about the effect or weight of evidence merely to return a

verdict or solely because of other jurors’ opinions.

                                    Beginning of Deliberations

       The attitude and conduct of jurors at the beginning of their deliberations are matters of

considerable importance. It may not be useful for a juror, upon entering the jury room, to voice a

strong expression of an opinion on the case or to announce a determination to stand for a certain

verdict. When one does that at the outset, a sense of pride may cause that juror to hesitate to back

away from an announced position after a discussion of the case. Furthermore, many juries find it

useful to avoid an initial vote upon retiring to the jury room. Calmly reviewing and discussing the

case at the beginning of deliberations is often a more useful way to proceed. Remember that you

are not partisans or advocates in this matter, but you are judges of the facts.

           Communications Between Court and Jury During Jury’s Deliberations

       If it becomes necessary during your deliberations to communicate with me, you may send

a note by deputy, signed by your foreperson or by one or more members of the jury. No member

of the jury should try to communicate with me except by such a signed note, and I will never

communicate with any member of the jury on any matter concerning the merits of this case, except

in writing or orally here in open court.

       Bear in mind also that you are never, under any circumstances, to reveal to any person—

not the clerk or me—how jurors are voting until after you have reached a unanimous verdict. This

means that you should never tell me, in writing or in open court, how the jury is divided on any

matter—for example, 4-4 or 7-1, or in any other fashion—or whether the vote favors the plaintiff,

the defendant, or where the jury is on any other issue in the case.




                                                 17
        Case 1:19-cv-00660-APM Document 64 Filed 08/31/21 Page 18 of 18




                                   When Jurors Cannot Agree

       It is desirable that the case be decided. You are selected in the same manner, and from the

same pool of D.C. residents from which any future jury will be selected. There is no reason to

believe that this case ever will be submitted to jurors who are more intelligent, more impartial, or

more competent to decide it. There is no reason to believe that in a future trial the parties will

provide any more or clearer evidence.

       With this in mind, it is your duty to decide the case, if you can conscientiously do so. You

should listen to each other's arguments and be open to being convinced, but you should not

surrender your beliefs only to reach a unanimous verdict. If some jurors disagree with others, each

of you should ask yourselves this question: Is my position truly just and reasonable, if other jurors

who heard the same evidence do not agree? Remember that all of you have an equal desire to

decide the case fairly, and all of you have taken the same oath to return a fair verdict.

       Finally, I remind you that the standard of proof is a preponderance of the evidence--whether

the evidence makes it more likely than not that the defendant is liable to the plaintiff. The plaintiff

is not required to prove anything to an absolute certainty, but if the evidence is evenly balanced on

an issue, you must find on that issue for the defendant.

       I ask you to resume your deliberations with these thoughts in mind.

                                      Delivering the Verdict

       When you have reached your verdict, send me a note—signed by the foreperson—telling

me that you have reached your verdict. Do not tell me what your verdict is. The foreperson should

fill out and sign the verdict form that will be provided. We will then call you into the courtroom

and ask you your verdict in open court.

       Thank you. You may now retire to begin your deliberations.


                                                  18
